Citation Nr: 1543560	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  03-02 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to a disability rating greater than 40 percent for service-connected residuals of thrombophlebitis (blood clots) of the left leg.

3.  Entitlement to an initial compensable disability rating for service-connected hypercoagulation syndrome, blood clot disorder, with thrombophlebitis of the right leg.

4.  Entitlement to an initial compensable disability rating for service-connected hypercoagulation syndrome, blood clot disorder, with chronic residuals of erectile dysfunction.

5.  Entitlement to an effective date earlier than March 10, 2006, for the assignment of a 40 percent disability rating for service-connected residuals of thrombophlebitis (blood clots) of the left leg.

6.  Entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status.

7.  Entitlement to a temporary total disability rating based upon periods of hospitalization for a chronic psychiatric disorder prior to March 5, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.

In March 2009, the RO, in pertinent part, denied a temporary total disability rating based upon periods of hospitalization for a chronic psychiatric disorder prior to March 5, 2008; and special monthly compensation based on the need for regular aid and attendance or housebound status.  In March 2010, the RO granted an increased disability rating for residuals of thrombophlebitis of the left leg from 20 percent to 40 percent, effective from August 2009.  The Veteran timely appealed the assigned disability rating and the effective date of such rating.  In July 2011, the RO granted an earlier effective date of March 23, 2006, for 40 percent disability rating for thrombophlebitis of the left leg.  The Veteran continues his appeals for an increased rating and for an earlier effective date.  See AB v. Brown, 6 Vet. App. 35 (1993).  In January 2011, the RO denied service connection for left knee disorder.  

The issues of service connection for a left knee disorder, an increased disability rating for service-connected residuals of thrombophlebitis (blood clots) of the left leg, and an earlier effective date for the assignment of a 40 percent disability rating for service-connected residuals of thrombophlebitis (blood clots) of the left leg, were previously before the Board in June 2012 at which time they were remanded for additional development.  Those issues are now returned to the Board.

In addition, in August 2014, the RO, in pertinent part, granted service connection for hypercoagulation syndrome, blood clot disorder, with thrombophlebitis of the right leg and with chronic residuals of erectile dysfunction, assigning each noncompensable disability ratings.  In September 2014, a timely notice of disagreement was received with respect to the initial ratings assigned.  In light of the present procedural posture of this issue, the Board is obligated to remand the issue for proper development, to include issuance of a Statement of the Case. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

In March 2015, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided at the VA Central Office in Washington, DC.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

During the March 2015 hearing, the Veteran raised the issue of an effective date earlier than March 5, 2008, for the grant of service connection for residuals of multiple cerebrovascular accidents, recurrent major depressive disorder, with psychotic features.  The issue has been raised by the record, but has not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issues of increased disability ratings for the service-connected residuals of thrombophlebitis (blood clots) of the left leg; hypercoagulation syndrome, blood clot disorder, with thrombophlebitis of the right leg; and hypercoagulation syndrome, blood clot disorder, with chronic residuals of erectile dysfunction; an earlier effective date for the assignment of a 40 percent disability rating for service-connected residuals of thrombophlebitis (blood clots) of the left leg; and a temporary total disability rating based upon periods of hospitalization for a chronic psychiatric disorder prior to March 5, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, degenerative joint disease of the left knee is manifested as a result of active service.

2.  During the March 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issue of entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the left knee have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2014).

2.  The criteria for withdrawal of the appeal as to the issue of entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

In the decision below, the Board grants the claim of service connection for a left knee disability.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, the Veteran has withdrawn his appeal with regard to the issue of entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status.

In light of the foregoing, the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a) , § 5103A, or 38 C.F.R. § 3.159 , and that the Veteran will not be prejudiced by the Board's adjudication of his claim.

Left Knee Disorder

In a private medical record from P. G. Phelps, M.D., dated in March 2015, it is indicated that the Veteran has been diagnosed with degenerative joint disease of the left knee.  Dr. Phelps opined that it was at least as likely as not that the Veteran's current condition was caused by the same condition that caused his left knee pain and swelling while he was on active duty.

Additionally, while a VA examination report dated in November 2013 concludes that the Veteran's claimed condition was less likely than not due to his active service, the examiner also concludes that the main etiology of the Veteran's left knee condition was stroke complicated with left hemiparesis.  Service connection for residuals of multiple cerebrovascular accidents has since been established by rating action dated in October 2014.

Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, because the medical opinion evidence supports the Veteran's claim under both theories of direct and secondary service connection, service connection for degenerative joint disease of the left knee is warranted.  VA may not seek an additional medical opinion where favorable evidence in the record is unrefuted, and it is not permissible to undertake further development if the purpose is to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Therefore, resolving reasonable doubt in the Veteran's favor, as the evidence is at the very least in relative equipoise, service connection for degenerative joint disease of the left knee is warranted.

Special Monthly Compensation

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  In the present case, during the March 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

Service connection for degenerative joint disease of the left knee is granted

The appeal as to the issue of entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status is dismissed.


REMAND

With regard to the issues of a disability rating greater than 40 percent for the service-connected residuals of thrombophlebitis (blood clots) of the left leg, and of an earlier effective date for the assignment of the 40 percent disability rating, in the June 2012 Board Remand, the agency of original jurisdiction was instructed to obtain the Veteran's VA Vocational Rehabilitation file and associate it with his VA claims file.  A review of the Veteran's claims file reveals that while a VA Vocational Rehabilitation file was referenced in a subsequent August 2014 Supplemental Statement of the Case, it does not appear that the actual VA 
Vocational Rehabilitation file has been associated with the claims file.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  On remand, the agency of original jurisdiction must appropriately associate the VA Vocational Rehabilitation file with the Veteran's claims file.  If this is not possible, the agency of original jurisdiction must provide an explanation of such for the record.

With regard to the issues of an initial compensable disability rating for service-connected hypercoagulation syndrome, blood clot disorder, with thrombophlebitis of the right leg; and an initial compensable disability rating for service-connected hypercoagulation syndrome, blood clot disorder, with chronic residuals of erectile dysfunction, service connection for each disability was awarded by the RO in August 2014.  In September 2014, the Veteran's representative timely filed a notice of disagreement as to the assigned initial disability rating for each disability.  A Statement of the Case has not been provided as to these issues following receipt of the notice of disagreement, and therefore, a remand is required.  See Manlincon, 12 Vet. App. at 238.  The issues should then be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to the issues has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

With regard to the issue of a temporary total disability rating based upon periods of hospitalization for a chronic psychiatric disorder prior to March 5, 2008, during the March 2015 Board hearing, the Veteran raised the issue of an earlier effective date for the grant of service connection for residuals of multiple cerebrovascular accidents, recurrent major depressive disorder, with psychotic features.  This issue has been referred to the agency of original jurisdiction for initial consideration.  As this issue is inextricably intertwined with that of a temporary total disability rating based upon periods of hospitalization for a chronic psychiatric disorder prior to March 5, 2008, they must be adjudicated together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ensure that the VA Vocational Rehabilitation file the agency of original jurisdiction indicated was reviewed in the August 2014 Supplemental Statement of the Case is appropriately associated with the Veteran's claims file (either in paper or electronic format).  If such association is not possible, or if the education records currently in the VBMS Folder reflect the full and complete vocational rehabilitation folder, provide an explanation regarding such for the record.

2.  The agency of original jurisdiction shall issue a Statement of the Case as to the issues of an initial compensable disability rating for service-connected hypercoagulation syndrome, blood clot disorder, with thrombophlebitis of the right leg; and an initial compensable disability rating for service-connected hypercoagulation syndrome, blood clot disorder, with chronic residuals of erectile dysfunction.  See Manlincon, supra.  If the decisions remain adverse to the Veteran, the Veteran shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claims to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA as well as the information supplied in the form letter.

3.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


